Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 7, 2016

                                     No. 04-16-00181-CV

THREE THOUSAND FOUR HUNDRED FORTY-FIVE DOLLARS ($3,445.00) UNITED
                      STATES CURRENCY,
                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08281
                           Honorable Larry Noll, Judge Presiding

                                        ORDER
      Appellant is an inmate acting pro se in a civil suit. In his notice of appeal, Appellant
moved this court to appoint appellate counsel.

       A court may appoint counsel for a pro se civil litigant “under exceptional circumstances.”
See Gibson v. Tolbert, 102 S.W.3d 710, 712 (Tex. 2003) (citing Travelers Indem. Co. of Conn.
v. Mayfield, 923 S.W.2d 590, 594 (Tex. 1996)); see also Tex. Gov’t Code Ann. § 24.016 (West
2004). Exceptional circumstances are “rare and unusual,” and Appellant’s motion presents no
such circumstances. See Gibson, 102 S.W.3d at 713 (denying court-appointed counsel to an
indigent inmate for his civil suit against prison personnel).

       Appellant’s motion for court-appointed appellate counsel is DENIED.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court